DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 17-18, 21 and 22 are objected to because of the following informalities:
In claim 17, lines 5-6, “one or more the full-UL slots” should read “the one or more full-UL slots”.
In claim 18, line 5, “one or more the full-UL slots” should read “the one or more full-UL slots”.
In claim 21, line 2, claim 22, line 3, the term “RBs” must be defined as to what it stands for.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The following claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the word “means” coupled with functional language without reciting sufficient structure to achieve the function:  “means for receiving” and “means for refraining” in claim 40; “means for applying” in claim 41; “means for determining”, “means for transmitting”, and “means for scheduling” in claim 42.
	Claims 40-42 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  paragraphs [0202] to [0203] of applicant’s specification, filed 11/13/2020 disclose that various illustrative blocks and modules described in connection with the disclosure herein may be implemented or performed with a general-purpose processor, a DSP, an ASIC, an FPGA or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 17 recites the limitation of "full-duplex slots" and “full-UL slots” in line 2, which is confusing and ambiguous since it is unclear as to whether these slots are referring to the “one or more full-UL slots” and the “one or more full-duplex slots” recited in independent claim 1 that the claim depends on.  The limitations “one or more full-duplex slots” and “one or more full-UL slots recited in lines 5-6 should be changed to “the one or more full-duplex slots” and “the one or more full-UL slots”, respectively, so as to refer to the same “one or more full-duplex slots” and “one or more full-UL slots recited in claim 1.

	Claim 18 recites the limitations of “one or more full-duplex slots” and “one or more full-UL slots” in lines 4-5, which should be changed to “the one or more full-duplex slots” and “the one or more full-UL slots”, respectively, to refer to the same “one or more full-duplex slots” and “one or more full-UL slots recited in claims 1 and 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 19-28, 34-35, 37-38, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2020/0389876 A1), hereinafter referred to as Islam, in view of Novlan (US 2022/0132499 A1, provisional application no. 63/104,742).

	Regarding claim 1, Islam teaches a method of wireless communication performed by a user equipment (UE) (Islam - Fig. 3; Paragraph [0179], note the process 300 may be performed by a UE or a portion thereof; Paragraph [0182], note method for new radio (NR) communications), the method comprising:
	receiving downlink control information (DCI) from a base station (BS), the DCI including an uplink (UL) cancellation indication that references a plurality of resources in one or more full-UL slots (Islam - Fig. 3; Paragraph [0179], note the process 300 may include receiving configuration information (304) associated with a downlink control information (DCI) for uplink cancellation, the configuration information to indicate a reference region, and receiving a DCI (308) to indicate one or more time-frequency resources for uplink cancellation based on the reference region (including a field to indicate which time/frequency region (e.g., number of contiguous RBs in frequency and number of consecutive UL symbols in time) to be canceled/avoided within the reference region, see Paragraphs [0024]-[0026] and [0035])); and
	refraining, based on the UL cancellation indication, from transmitting a communication in at least one of a first resource of the plurality of resources in one or more full-UL slots or a second resource of the plurality of resources in one or more full-duplex slots (Islam - Paragraph [0024], note a field (in the DCI) to indicate time/frequency region to be canceled/avoided; Paragraph [0179], note canceling an uplink transmission based on the DCI).
	Islam does not teach the indication references a plurality of resources in one or more full-UL slots and one or more full-duplex slots.
	In an analogous art, Novlan teaches the indication references a plurality of resources in one or more full-UL slots and one or more full-duplex slots (Novlan - Paragraph [0045] Table 1, provisional paragraph [0019] Table 1, note multiplexing option 9, with UL Tx and UL Rx (uplink only); Paragraph [0049], provisional paragraph [0023], note multiplexing option 8, which indicates to the child node that full-duplex operation can be enabled, the IAB UE is transmitting in the UL, the IAB DU can also transmit in the DL; Paragraph [0051], provisional paragraph [0025], note DCI messages carrying the availability and multiplexing indications (options); Paragraph [0061], provisional paragraph [0033], note the first multiplexing option for using the first slot and the second multiplexing option for using the second slot can be sent in a single message).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Novlan into Islam in order to have a single DCI include different multiplexing indicators/options such that an uplink-only time slot and a full-duplex time slot can be indicated, allowing dynamic configuration of frame structures for more efficient resource utilization (Novlan - Paragraphs [0041]-[0042], provisional paragraphs [0015]-[0016]).

	Regarding claim 2, the combination of Islam and Novlan, specifically Islam teaches wherein the UL cancellation indication is associated with a set of parameters including a timespan of the plurality of resources (Islam - Paragraph [0189], note the first configuration signaling includes the number of consecutive UL symbols spanned by the reference region in time (associated with the DCI indicating the time/frequency resource to cancel with the configured reference region, see Paragraph [0185])), the method further comprising:
	determining that the timespan is in the one or more full-UL slots (Islam - Paragraph [0183], note configuration of a reference region within a carrier bandwidth; Paragraph [0185], note first time/frequency resource to cancel with the configured reference region); and
	applying the UL cancellation indication to the timespan for the one or more full-UL slots (Islam - Paragraph [0024], note a field (in the DCI) to indicate time/frequency region to be canceled/avoided (in the reference region, see Paragraph [0025])), and wherein refraining from transmitting includes refraining from transmitting the communication in the first resource of the plurality of resources (Islam - Paragraph [0025], note the field containing bits to indicate which area to cancel transmission within a first reference region (e.g., number of contiguous RBs in frequency and number of consecutive UL symbols in time, see Paragraph [0035])).

	Regarding claim 3, the combination of Islam and Novlan teaches wherein the UL cancellation indication is associated with a set of parameters including a timespan of the plurality of resources (Islam - Paragraph [0189], note the first configuration signaling includes the number of consecutive UL symbols spanned by the reference region in time (associated with the DCI indicating the time/frequency resource to cancel with the configured reference region, see Paragraph [0185])), the method further comprising:
	determining that the timespan is in the one or more full-duplex slots (Islam - Paragraph [0183], note configuration of a reference region within a carrier bandwidth; Paragraph [0185], note first time/frequency resource to cancel with the configured reference region (which may correspond to a slot with uplink and downlink portions as described in multiplexing option 8 of Novlan)); and
	applying the UL cancellation indication to the timespan for the one or more full-duplex slots (Islam - Paragraph [0024], note a field (in the DCI incorporating the full-duplex multiplexing option indication as cited in Novlan) to indicate time/frequency region to be canceled/avoided (in the reference region, see Paragraph [0025])), and wherein refraining from transmitting includes refraining from transmitting the communication in the second resource of the plurality of resources (Islam - Paragraph [0025], note the field containing bits to indicate which area to cancel transmission within a first reference region; Paragraph [0026], note number of time/frequency partitions within the first reference region).

	Regarding claim 19, the combination of Islam and Novlan, specifically Islam teaches wherein the UL cancellation indication includes a bit sequence for the one or more full-UL slots and the one or more full-duplex slots (Islam - Paragraph [0023], note a group-common DCI format can be considered for UL CI (cancelation indication), which may include one or more of the following; Paragraph [0024], note a field to indicate which time/frequency region to be canceled/avoided; Paragraph [0025], note containing N≥1 bits, to indicate which area to cancel transmission within a first reference region; Paragraph [0191], note the GC (group common) DCI comprises a bitmap of N=>1 bits to indicate cancellation status within the reference region).

	Regarding claim 20, the combination of Islam and Novlan, specifically Islam teaches the method further comprising applying the bit sequence to the one or more full-UL slots and the one or more full-duplex slots (Islam - Paragraph [0026], note (the DCI including) a bitmap comprising N=X*Y bits, X indicates number of time partition and Y indicates number of frequency partitions within the first reference region; Paragraph [0036], note the UE maps the indicated RBs and/or symbols to be canceled based on the bitmap indication with respect to a reference numerology (used for configuring or specifying the reference region) to the numerology of the UL BW (bandwidth) part).

	Regarding claim 21, the combination of Islam and Novlan teaches wherein the UL cancellation indication is associated with a set of parameters specifying a number of contiguous RBs of the plurality of resources (Islam - Paragraph [0189], note the first configuration signaling includes one or more of: number of contiguous resource blocks spanned by reference region in frequency (associated with the DCI indicating the time/frequency resource to cancel with the configured reference region, see Paragraph [0185])), the method further comprising:
	determining that a group of RBs of the number of contiguous RBs includes an UL RB and DL RB in one or more full-duplex slots (Islam - Paragraph [0189], note contiguous resource blocks spanned by reference region in frequency (which may correspond to a slot with uplink and downlink portions as described by the full duplex multiplexing option indication cited in Novlan)); and
	applying the bit sequence to the group of RBs (Islam - Paragraph [0036], note the UE maps the indicated RBs and/or symbols to be canceled based on the bitmap indication with respect to a reference numerology (used for configuring or specifying the reference region) to the numerology of the UL BW (bandwidth) part).

	Regarding claim 22, the combination of Islam and Novlan teaches wherein the UL cancellation indication is associated with a set of parameters including a first set of frequency parameters for full-UL slots and a second set of frequency parameters for full-duplex slots (Islam - Paragraph [0023], note a group-common DCI format can be considered for UL CI (cancelation indication), which may include one or more of the following; Paragraph [0024], note a field to indicate which time/frequency region to be canceled/avoided; Paragraph [0025], note containing N≥1 bits, to indicate which area to cancel transmission within a first reference region; Paragraph [0026], note a bitmap comprising N=X*Y bits, X indicates number of time partition and Y indicates number of frequency partitions within the first reference region; Paragraph [0027], note a field to indicate time/frequency indication granularity; Paragraph [0035], note the GC DCI indicates dynamically the location of a reference region, an index corresponding to a configuration which points to a start location in frequency and/or a start location in time can be indicated using a field in the DCI), wherein an RB group in a full-UL slot is based on the first set of frequency parameters, and an RB group in a full-duplex slot is based on the second set of frequency parameters (Islam - Paragraph [0035], note the size of the reference region in time and/or frequency, e.g., number of contiguous RBs in frequency and number of consecutive UL symbols in time based on a given/reference numerology, can be semi-statically configured or dynamically indicated in the UL CI).

	Regarding claim 23, the combination of Islam and Novlan teaches wherein the UL cancellation indication is associated with a set of parameters specifying a first number of symbols in the plurality of resources for the full-UL slots and specifying a second number of symbols in the plurality of resources for the full-duplex slots (Islam - Paragraph [0035], note the size of the reference region in time and/or frequency, e.g., number of consecutive UL symbols in time based on a given/reference numerology, can be semi-statically configured or dynamically indicated in the UL CI, the GC DCI indicates dynamically the location of a reference region, an index corresponding to a configuration which points to a start location in frequency and/or a start location in time can be indicated using a field in the DCI; Paragraph [0036], note the UE maps the indicated RBs and/or symbols to be canceled based on the bitmap indication (as described in paragraphs [0024] to [0026])).

	Regarding claim 24, the combination of Islam and Novlan, specifically Islam teaches the method further comprising:
	determining that all the first number of symbols are within the one or more full-UL slots (Islam - Paragraph [0189], note the first configuration signaling includes the number of consecutive UL symbols spanned by the reference region in time (associated with the DCI indicating the time/frequency resource to cancel with the configured reference region, see Paragraph [0185])); and
	applying one or more bits in the bit sequence to the first number of symbols (Islam - Paragraph [0026], note (the DCI including) a bitmap comprising N=X*Y bits, X indicates number of time partition and Y indicates number of frequency partitions within the first reference region; Paragraph [0036], note the UE maps the indicated RBs and/or symbols to be canceled based on the bitmap indication with respect to a reference numerology (used for configuring or specifying the reference region) to the numerology of the UL BW (bandwidth) part).

	Regarding claim 25, the combination of Islam and Novlan teaches the method further comprising:
	determining that all the second number of symbols are within full-duplex slots (Islam - Paragraph [0189], note contiguous resource blocks spanned by reference region in frequency (which may correspond to slot(s) each with uplink and downlink portions as described by the full-duplex multiplexing option indication cited in Novlan)); and
	applying one or more bits in the bit sequence to the second number of symbols (Islam - Paragraph [0026], note (the DCI including) a bitmap comprising N=X*Y bits, X indicates number of time partition and Y indicates number of frequency partitions within the first reference region; Paragraph [0036], note the UE maps the indicated RBs and/or symbols to be canceled based on the bitmap indication with respect to a reference numerology (used for configuring or specifying the reference region) to the numerology of the UL BW (bandwidth) part).

	Regarding claim 26, the combination of Islam and Novlan, specifically Islam teaches wherein receiving the DCI includes receiving the DCI in a first full-downlink (DL) slot or a first full-duplex slot (Islam - Paragraph [0179], note receive a downlink control information (DCI) (over the PDCCH (comprising downlink transmissions), see Paragraph [0060]); Paragraph [0185], note receiving a first group-common DCI, where the DCI indicates a first time/frequency resource to cancel with the configured reference region), the method further comprising:
	applying the UL cancellation indication based on whether the DCI is received in the first full-DL slot or the first full-duplex slot (Islam - Paragraph [0186], note cancelling, by the UE, the part of the UL transmission that overlaps with the indicated first time/frequency resource).

	Regarding claim 27, the combination of Islam and Novlan, specifically Islam teaches wherein receiving the DCI includes receiving the DCI in the first full-DL slot (Islam - Paragraph [0179], note receive a downlink control information (DCI) (over the PDCCH (comprising downlink transmissions), see Paragraph [0060]); Paragraph [0185], note receiving a first group-common DCI, where the DCI indicates a first time/frequency resource to cancel with the configured reference region), the method further comprising:
	applying the UL cancellation indication to the one or more full-UL slots (Islam - Paragraph [0186], note cancelling, by the UE, the part of the UL transmission that overlaps with the indicated first time/frequency resource).

	Regarding claim 28, the combination of Islam and Novlan teaches wherein receiving the DCI includes receiving the DCI in the first full-duplex slot (Islam - Paragraph [0179], note receive a downlink control information (DCI) (which may be performed by a node with full-duplex operation as cited in Novlan); Paragraph [0185], note receiving a first group-common DCI, where the DCI indicates a first time/frequency resource to cancel with the configured reference region), the method further comprising:
	applying the UL cancellation indication to the one or more full-duplex slots (Islam - Paragraph [0186], note cancelling, by the UE, the part of the UL transmission that overlaps with the indicated first time/frequency resource).

	Regarding claim 34, the claim is interpreted and rejected for the same reason as claim 1 above, except the claim is written in a user equipment (UE) claim format, which is taught by Islam (Islam - Fig. 12; Paragraph [0174], note one or more processors 1210 and one or more communication resources 1230; Paragraph [0177], note the communication resources 1230 may include interconnection or network interface components; Paragraph [0179], note the electronic device(s), network(s), system(s), chip(s) or component(s), or portions or implementations thereof, of Figs. 5-12, may be configured to perform one or more processes, techniques, or methods as described (e.g., by a UE)).

	Regarding claim 35, the combination of Islam and Novlan, specifically Islam teaches wherein the processor is further configured to:
	apply the UL cancellation indication to at least one of the one or more full-UL slots or the one or more full-duplex slots based on a set of parameters (Islam - Paragraph [0024], note a field (in the DCI) to indicate time/frequency region to be canceled/avoided (in the reference region, see Paragraph [0025]); Paragraph [0189], note the first configuration signaling includes the number of consecutive UL symbols spanned by the reference region in time (associated with the DCI indicating the time/frequency resource to cancel with the configured reference region, see Paragraph [0185])), wherein the processor configured to refrain from transmitting the communication is further configured to refrain, based on applying the UL cancellation indication, from transmitting the communication in the at least one of the first resource of the plurality of resources in the one or more full-UL slots or the second resource of the plurality of resources in the one or more full-duplex slots (Islam - Paragraph [0025], note the field containing bits to indicate which area to cancel transmission within a first reference region (e.g., number of contiguous RBs in frequency and number of consecutive UL symbols in time, see Paragraph [0035])).

	Regarding claim 37, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a non-transitory computer-readable medium (CRM) claim format, which is taught by Islam (Islam - Fig. 12; Paragraph [0174], note read instructions from a non-transitory machine-readable storage medium and perform any one or more of the methodologies; Paragraph [0178], note the instructions 1250 may reside in memory/storage devices 1220 (comprising volatile or nonvolatile memory, see Paragraph [0176]); Paragraph [0179], note the electronic device(s), network(s), system(s), chip(s) or component(s), or portions or implementations thereof, of Figs. 5-12, may be configured to perform one or more processes, techniques, or methods as described (e.g., by a UE)).

	Regarding claim 38, the claim is interpreted and rejected for the same reason as claim 35.
	Regarding claim 40, the claim is interpreted and rejected for the same reason as claim 34, except the claim is written in a means-plus-function claim format.
	Regarding claim 41, the claim is interpreted and rejected for the same reason as claim 35.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Novlan as applied to claim 1 above, and further in view of Bhattad et al. (US 2020/0260487 A1), hereinafter referred to as Bhattad.

	Regarding claim 4, the combination of Islam and Novlan does not teach the method further comprising: monitoring for the DCI in at least one of a first set of monitoring occasions for exclusive full-UL slot scheduling or a second set of monitoring occasions for exclusive full-duplex slot scheduling.
	In an analogous art, Bhattad teaches the method further comprising: monitoring for the DCI in at least one of a first set of monitoring occasions for exclusive full-UL slot scheduling or a second set of monitoring occasions for exclusive full-duplex slot scheduling (Bhattad - Paragraph [0082], note the BS (base station) may configure the UE with PDCCH monitoring occasions, the BS may transmit the UL scheduling grant according to the PDCCH monitoring occasions, the UE may monitor for DCI (e.g., the UL scheduling grant) according to the PDCCH monitoring occasions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bhattad into the combination of Islam and Novlan in order to allow for other communications in uplink TTI, reducing signaling overhead (Bhattad - Paragraph [0082]).

	Regarding claim 17, the combination of Islam and Novlan teaches the method further comprising:
	the UL cancellation indication is associated with a set of parameters specifying a first number of symbols in the plurality of resources (Islam - Paragraph [0189], note the first configuration signaling includes the number of consecutive UL symbols spanned by the reference region in time (associated with the DCI indicating the time/frequency resource to cancel with the configured reference region, see Paragraph [0185])); and
	determining that the first number of symbols is within one or more full-duplex slots and one or more full-UL slots (Islam - Paragraph [0183], note configuration of a reference region within a carrier bandwidth; Paragraph [0185], note first time/frequency resource to cancel with the configured reference region).
	The combination of Islam and Novlan does not teach the method further comprising: monitoring a set of monitoring occasions associated with full-duplex slots and full-UL slots for the DCI.
	In an analogous art, Bhattad teaches the method further comprising:
	monitoring a set of monitoring occasions associated with full-duplex slots and full-UL slots for the DCI (Bhattad - Paragraph [0048], note detection of duplexing mode; Paragraph [0082], note the BS (base station) may configure the UE with PDCCH monitoring occasions, the BS may transmit the UL scheduling grant according to the PDCCH monitoring occasions, the UE may monitor for DCI (e.g., the UL scheduling grant) according to the PDCCH monitoring occasions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bhattad into the combination of Islam and Novlan for the same reason as claim 4 above.

Claims 29-33, 36, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Novlan, and further in view of Bhattad.

	Regarding claim 29, Islam teaches a method of wireless communication performed by a base station (BS) (Islam - Paragraph [0180], note process 400 may include encoding, for transmission to a user equipment (UE), configuration information associated with a downlink control information (DCI) for uplink cancellation, the process 400 may be performed by a gNB or a portion thereof (e.g., access nodes such as BS, gNBs, RAN nodes, eNBs, NodeBs, etc.)), the method comprising:
	transmitting downlink control information (DCI) to a first user equipment (UE), the DCI including an uplink (UL) cancellation indication that references a plurality of resources in one or more full-UL slots (Islam - Fig. 3; Paragraph [0179], note the process 300 may include receiving configuration information (304) associated with a downlink control information (DCI) for uplink cancellation, the configuration information to indicate a reference region, and receiving a DCI (308) to indicate one or more time-frequency resources for uplink cancellation based on the reference region (including a field to indicate which time/frequency region (e.g., number of contiguous RBs in frequency and number of consecutive UL symbols in time) to be canceled/avoided within the reference region, see Paragraphs [0024]-[0026] and [0035])); and
	scheduling a second UE for an UL transmission in at least one of the one or more full-UL slots or the one or more full-duplex slots (Islam - Paragraph [0060], note the PDCCH may inform the UEs of information related to uplink shared channel, downlink resource assignment information may be sent on the PDCCH used for (e.g., assigned to) each of the UEs).
	Islam does not teach the indication references a plurality of resources in one or more full-UL slots and one or more full-duplex slots.
	In an analogous art, Novlan teaches the indication references a plurality of resources in one or more full-UL slots and one or more full-duplex slots (Novlan - Paragraph [0045] Table 1, provisional paragraph [0019] Table 1, note multiplexing option 9, with UL Tx and UL Rx (uplink only); Paragraph [0049], provisional paragraph [0023], note multiplexing option 8, which indicates to the child node that full-duplex operation can be enabled, the IAB UE is transmitting in the UL, the IAB DU can also transmit in the DL; Paragraph [0051], provisional paragraph [0025], note DCI messages carrying the availability and multiplexing indications (options); Paragraph [0061], provisional paragraph [0033], note the first multiplexing option for using the first slot and the second multiplexing option for using the second slot can be sent in a single message).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Novlan into Islam in order to have a single DCI include different multiplexing indicators/options such that an uplink-only time slot and a full-duplex time slot can be indicated, allowing dynamic configuration of frame structures for more efficient resource utilization (Novlan - Paragraphs [0041]-[0042], provisional paragraphs [0015]-[0016]).
	The combination of Islam and Novlan still does not teach determining a monitoring occasion for transmitting the DCI; transmitting the DCI in the monitoring occasion.
	In an analogous art, Bhattad teaches determining a monitoring occasion for transmitting the DCI (Bhattad - Paragraph [0082], note the BS (base station) may configure the UE with PDCCH monitoring occasions, transmit UL scheduling grant in the form of a downlink control information (DCI) carried in a PDCCH);
	transmitting the DCI in the monitoring occasion (Bhattad - Paragraph [0082], note the BS may transmit the UL scheduling grant in the form of DCI according to the PDCCH monitoring occasions, the UE may monitor for DCI (e.g., the UL scheduling grant) according to the PDCCH monitoring occasions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bhattad into the combination of Islam and Novlan in order to allow for other communications in uplink TTI, reducing signaling overhead (Bhattad - Paragraph [0082]).

	Regarding claim 30, the combination of Islam, Novlan, and Bhattad teaches the method further comprising;
	configuring a first set of monitoring occasions for exclusive full-UL slot scheduling (Bhattad - Paragraph [0082], note the BS may configure the UE with PDCCH monitoring occasions (for monitoring DCI indicating a period including a plurality of transmissions slots allocated to the UE for UL transmissions)); and
	configuring a second set of monitoring occasions for exclusive full-duplex slot scheduling (Bhattad - Paragraph [0082], note the BS may configure the UE with PDCCH monitoring occasions (for monitoring DCI indicating a slot with uplink and downlink portions as described by the full-duplex multiplexing option indication cited in Novlan)), wherein the monitoring occasion is the first set of monitoring occasions or the second set of monitoring occasions (Bhattad - Paragraph [0082], note the UE may monitor for DCI according to the PDCCH monitoring occasions).

	Regarding claim 31, the combination of Islam and Novlan does not teach wherein the scheduling the second UE includes scheduling the second UE for an UL transmission in one or more full-UL slots if the DCI is transmitted in the monitoring occasion of the first set of monitoring occasions.
	In an analogous art, Bhattad teaches wherein the scheduling the second UE includes scheduling the second UE for an UL transmission in one or more full-UL slots if the DCI is transmitted in the monitoring occasion of the first set of monitoring occasions (Bhattad - Paragraph [0082], note the BS may configure the UE with PDCCH monitoring occasions, the BS may transmit the UL scheduling grant in the form of DCI (indicating a period including a plurality of transmissions slots allocated to the UE for UL transmissions) according to the PDCCH monitoring occasions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bhattad into the combination of Islam and Novlan for the same reason as claim 29 above.

	Regarding claim 32, the combination of Islam, Novlan, and Bhattad teaches wherein the scheduling the second UE includes scheduling the second UE for an UL transmission in one or more full-duplex slots if the DCI is transmitted in the monitoring occasion of the second set of monitoring occasions (Bhattad - Paragraph [0082], note the BS may configure the UE with PDCCH monitoring occasions, the BS may transmit the UL scheduling grant in the form of DCI (which may indicate a slot with uplink and downlink portions as described by the full-duplex multiplexing option indication cited in Novlan) according to the PDCCH monitoring occasions).

	Regarding claim 33, the combination of Islam and Novlan, specifically Islam teaches the method further comprising:
	the DCI includes a first bit sequence for the one or more full-UL slots and a second bit sequence for the one or more full-duplex slots (Islam - Paragraph [0023], note a group-common DCI format can be considered for UL CI (cancelation indication), which may include one or more of the following; Paragraph [0024], note a field to indicate which time/frequency region to be canceled/avoided; Paragraph [0025], note containing N≥1 bits, to indicate which area to cancel transmission within a first reference region; Paragraph [0191], note the GC (group common) DCI comprises a bitmap of N=>1 bits to indicate cancellation status within the reference region).
	The combination of Islam and Novlan does not teach the method further comprising: configuring a set of monitoring occasions for full-UL slot scheduling and full-duplex slot scheduling.
	In an analogous art, Bhattad teaches the method further comprising:
	configuring a set of monitoring occasions for full-UL slot scheduling and full-duplex slot scheduling (Bhattad - Paragraph [0082], note the BS may configure the UE with PDCCH monitoring occasions, the BS may transmit the UL scheduling grant in the form of DCI (indicating a period including a plurality of transmissions slots allocated to the UE for UL transmissions, as well as indicating a slot with uplink and downlink portions as described by the full-duplex multiplexing option indication cited in Novlan) according to the PDCCH monitoring occasions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bhattad into the combination of Islam and Novlan for the same reason as claim 29 above.

	Regarding claim 36, the claim is interpreted and rejected for the same reason as claim 29, except the claim is written in a base station claim format, which is taught by Islam (Islam - Fig. 12; Paragraph [0174], note one or more processors 1210 and one or more communication resources 1230; Paragraph [0177], note the communication resources 1230 may include interconnection or network interface components; Paragraph [0179], note the electronic device(s), network(s), system(s), chip(s) or component(s), or portions or implementations thereof, of Figs. 5-12, may be configured to perform one or more processes, techniques, or methods as described (e.g., by a RAN node/base station)).

	Regarding claim 39, the claim is interpreted and rejected for the same reason as claim 29, except the claim is written in a non-transitory computer-readable medium (CRM) claim format, which is taught by Islam (Islam - Paragraph [0065], note the components of the core network may be implemented in separate physical nodes (e.g., access nodes such as BS, gNBs, RAN nodes, eNBs, NodeBs, etc.) including components to read and execute instructions from a non-transitory machine-readable storage medium; Paragraph [0174], note read instructions from a non-transitory machine-readable storage medium and perform any one or more of the methodologies; Paragraph [0179], note the electronic device(s), network(s), system(s), chip(s) or component(s), or portions or implementations thereof, of Figs. 5-12, may be configured to perform one or more processes, techniques, or methods as described (e.g., by a UE)).

	Regarding claim 42, the claim is interpreted and rejected for the same reason as claim 36, except the claim is written in a means-plus-function claim format.
Allowable Subject Matter
Claims 5-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 5 recites “applying the UL cancellation indication to one or more full-UL slots based on the set of parameters in response to detecting the DCI in the monitoring occasion of the first set of monitoring occasions for exclusive full-UL slot scheduling” and “wherein the refraining includes refraining from transmitting the communication in the first resource in response to a determination that one or more symbols of the first number of symbols is within the one or more full-UL slots and the DCI being detected in the monitoring occasion of the first set of monitoring occasions for exclusive full-UL slot scheduling” (described in paragraphs [0141] to [0145] of applicant’s specification, filed 11/13/2020), which is neither taught nor suggested by the prior art.

 	Claims 6-10 also contain the allowable subject matter of claim 5 since the claims depend on claim 5.

	Claim 11 recites “applying the UL cancellation indication to one or more full-duplex slots based on the set of parameters in response to detecting the DCI in the monitoring occasion of the first set of monitoring occasions for exclusive full-duplex slot scheduling” and “wherein the refraining includes refraining from transmitting the communication in the first resource in response to a determination that one or more symbols of the first number of symbols is within the one or more full-duplex slots and the DCI being detected in the monitoring occasion of the first set of monitoring occasions for exclusive full-duplex slot scheduling” (described in paragraphs [0141] to [0143] and [0149] to [0150] of applicant’s specification, filed 11/13/2020), which is neither taught nor suggested by the prior art.

 	Claims 12-16 also contain the allowable subject matter of claim 11 since the claims depend on claim 11.

	Claim 18 recites “in response to a determination that the first number of symbols is within one or more full-duplex slots and one or more full-UL slots: determining that the first bit sequence does not apply to the one or more full-duplex slots; and determining that the second bit sequence does not apply to the one or more full-UL slots” (described in paragraphs [0158] to [0161] of applicant’s specification, filed 11/13/2020), which is neither taught nor suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wang et al. (US 2021/0144708 A1) discloses receiving a UL cancellation indication (CI) indicating a UL resource within a carrier in the active UL BWP.
	Papasakellariou (US 2020/0305183 A1) discloses a DCI format containing an uplink cancellation indicator field that provides information for time (symbols) and frequency (RBs) resources where UEs need to cancel respective ongoing transmissions.
	Al-Imari et al. (US 2019/0254067 A1) discloses DCI intended for the cancellation of an uplink grant.
	Bae et al. (US 11,310,827 B2) discloses downlink control information for indicating cancellation of uplink transmission on a scheduled uplink resource.
	Babaei (US 10,979,976 B1) discloses receiving DCI comprising an uplink cancellation indication indicating one or more symbols and a plurality resource blocks wherein the wireless device cancels its scheduled uplink transmission and/or the wireless device stops its uplink transmission on the radio resources indicated by the uplink cancellation indication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461